Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered April 19, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree.
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence be and the same hereby is unanimously dismissed (see People v Haywood, 203 AD2d 966 *1187[1994], lv denied 83 NY2d 967 [1994]) and the judgment is affirmed. Present—Pigott, Jr, P.J., Hurlbutt, Martoche, Smith and Green, JJ.